Citation Nr: 0815905	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increase rating for asbestosis, currently 
rated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active service from July 1955 to July 1959 
and from February 1962 to April 1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal. The Board previously reviewed this matter in a 
January 2006 remand for additional notice and development. 
Such notice and development has been completed and the case 
is ready for appellate review. 


FINDING OF FACT

The veteran's service connected asbestosis does not show FVC 
of 65 to 74 percent predicted, or a DLCO (SB) of 56 to 65 
percent predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected asbestosis have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6833 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2001 and 
March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. The veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a March 2006 letter. However, the denial of the claim 
in the instant decision makes the timing error non-
prejudicial.  

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The VCAA letters sent to the veteran in June 2001 and March 
2006 do not meet the requirements of Vazquez-Flores and are 
not sufficient as to content and timing, creating a 
presumption of prejudice. Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

The veteran was provided with correspondence regarding what 
was needed to support his claim. Specifically, a June 2003 
Statement of the Case provided notice of the rating code used 
to evaluate the veteran's asbestosis. Based on this evidence, 
a reasonable person can be expected to understand from the 
Statement of the Case what was needed to support his 
increased rating claim. The veteran was afforded an 
opportunity to respond in light of this notice before 
subsequent adjudication in the November 2007 Supplement 
Statement of the Case. 

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA treatment records, and a private medical 
record are associated with the claims file. Additionally, the 
veteran was afforded multiple VA examinations in connection 
with his claim. 

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and the case is ready 
for appellate review.

Analysis

The veteran contends that his asbestosis is more severely 
disabling than is reflected by the currently assigned 
disability rating of 10 percent. Because the severity of the 
disorder does not approximate findings which would support an 
increased rating, and VA is obligated to only apply 
applicable rating schedule to disability rating claims, the 
claim will be denied. See Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992). 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's asbestosis has been rated under Diagnostic Code 
6833. Under 38 C.F.R. § 4.97, Diagnostic Code 6833, a 10 
percent disability rating is warranted for asbestosis for 
Forced Vital Capacity (FVC) in 1 second of 75 to 80 percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted. A 30 percent rating is warranted for FVC 
of 65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted. A 60 percent evaluation requires FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation. A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.

The veteran was originally service connected for asbestosis 
in a December 1999 RO decision and assigned a 10 percent 
rating. The veteran contends his asbestosis warrants a rating 
in excess of 10 percent. 

The record includes VA examination reports, dated November 
2000 and September 2001. Both examination reports reflect 
that the veteran complained of shortness of breath and chest 
pain. Upon pulmonary testing, the veteran's lung capacity in 
November 2000 measured as: FVC 73 percent predicted and DL 
103 percent predicted. In September 2001, his FVC measured 79 
percent predicted and DL measured 89 percent predicted. 
Neither test showed that the veteran had a diminished lung 
capacity to warrant a rating in excess of 10 percent. See id. 

The veteran submitted a private medical record, dated April 
2002, reflecting that there was no evidence of significant 
interstitial lung disease.  

Most recently, there is a February 2007 VA note reviewing the 
veteran's VA examination reports and VA treatment records. 
The VA physician noted that all the x-rays of the veteran's 
chest showed no active diseases and that the pulmonary 
function test only showed a mild reduction in FVC and normal 
total lung capacity. Although, the physician did not explain 
the DL notations in the November 2000 and September 2001 VA 
examination reports, he interchanged use of the DL findings 
with DLCO in his February 2007 note, indicating that DL is 
the same as DLCO. He concluded that based on the pulomonary 
function tests and normal x-rays, the veteran did not have 
any significant pulmonary disease. Since reading the 
examination report in its entirety yields the conclusion that 
DL and DLCO are the same, the Board finds that the omission 
by the examiner of not explicitly stating the meaning of DL 
and DLCO does not violate the veteran's right to full 
compliance with the remand instructions. Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

The Board finds that medical evidence does not show that a 
rating in excess of 10 percent is warranted. There is no 
medical evidence showing that the veteran's pulmonary 
function is FVC of 65 to 74 percent, or a DLCO (SB) of 56 to 
65 percent predicted to warrant a 30 percent rating. Thus, 
the veteran's claim is denied. 



	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for asbestosis is denied.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


